DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
FOREIGN APPLICATIONS
DENMARK PA201900599 05/20/2019
DENMARK PA201900636 05/24/2019
	Claims 1-18 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the first line of claim 5, delete “A3” and insert “(A3)”
In the first line of claim 15, delete “A5” and insert “(A5)”
Amend claims 1 and 18 as follows:

(Currently amended) A process for the preparation of compound (Id) with the formula below

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Id)
from compound (I) with the formula below

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
 comprising the following step
reacting compound (I), or a salt thereof, with benzyl halogenide to obtain compound (A2) according to the reaction scheme below

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein Ph is phenyl and X is selected from the group consisting of Cl, Br and I.



18. (Currently amended) The process according to claim 1 for the preparation of compound (Id) from compound (I) comprising 
a step reacting compound (I), or a salt thereof, with benzyl halogenide to obtain compound (A2) according to the reaction scheme below

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein Ph is phenyl and X is selected from the group consisting of Cl, Br and I; followed by
a step subjecting compound (A2) to a debenzylation reaction to obtain compound (A3), or a salt thereof according to the reaction scheme below 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; followed by
a step reacting compound (A3), or salt thereof, with (2S,3S,4S,5R,6R)-2-(methoxycarbonyl)-6-(2,2,2-trichloro-1-iminoethoxy)tetrahydro-2H-pyran-3,4,5-triyl triacetate to obtain compound (A4) according to the reaction scheme below

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
; followed by
a step reacting compound (A4) with alkali-hydroxide to obtain (A5-Y) according to the reaction scheme below

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

wherein Y is selected from Li, Na and K; followed by
a step debenzylating compound (A5-Y) to obtain compound (Id) according to the reaction scheme below

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
wherein Y is selected from the group consisting of Li, Na and K.






Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art is Jorgensen (US 2009/0062324 A1, March 5, 2009, cited on IDS).  Jorgensen teaches a compound similar to formula (A2) which contains acyl groups or a fused methylene group instead of benzyl groups.  Jorgensen does not teach or suggest replacing the acyl groups or fused methylene groups with benzyl groups, and Jorgensen’s compound is a pharmaceutically active compound, not a chemical intermediate.  See claim 13 of Jorgensen.
The examiner is aware of copending applications 16/876,843 and 16/876,966.  These applications claim compounds similar to formula (A2), (A3), (A4), and (A5), but with different protecting groups.  The protecting groups are not structurally or functionally equivalent to benzyl, and the synthetic schemes incorporating the protected intermediates are not the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAYLA D BERRY/Primary Examiner, Art Unit 1623